Citation Nr: 9920592	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-33 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to assignment of a disability evaluation 
higher than 30 percent for post-traumatic stress disorder 
(PTSD) prior to December 23, 1997.

2.  Entitlement to assignment of disability evaluation higher 
than 70 percent for post-traumatic stress disorder (PTSD) as 
of December 23, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a Vet Center counselor



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for PTSD and assigned a 30 percent evaluation, 
effective August 26, 1996.  By a rating decision dated 
September 1998, the RO increased the rating for the veteran's 
PTSD to 50 percent effective December 23, 1997, which was 
further increased to 70 percent by a rating decision dated 
January 1999 also effective December 23, 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to December 23, 1997, the veteran's PTSD is shown 
to be productive of no more than definite social and 
industrial impairment, or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

3.  As of December 23, 1997, the veteran's PTSD is productive 
of no more than severe social and industrial impairment, or 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
prior to December 23, 1997 for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996 & 1998).

2.  The criteria for an evaluation higher than 70 percent as 
of December 23, 1997, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has expressed disagreement with the initial 
evaluation assigned for his PTSD, as well as the subsequently 
assigned evaluations.  See AB v. Brown, 6 Vet. App. 35 
(1993).  This is an original claim placed in appellate status 
by a notice of disagreement (NOD) taking exception with the 
initial rating award and subsequent increase.  Accordingly, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a), and VA's duty to assist arises.  
See Fenderson v. West, 12 Vet.App. 119, 127 (1999).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection through the present.  See Fenderson, 12 Vet.App. 
at 125-127.  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the examinations and treatment 
records described below, and the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet.App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see Rhodan v. West, 12 
Vet.App. 55, 57 (1998).

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 30 percent evaluation was warranted for 
PTSD when evidenced by definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  To warrant a 50 percent evaluation, the veteran 
must demonstrate that his ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  

To warrant a 70 percent evaluation, there must be a severe 
impairment of the veteran's ability to establish and maintain 
effective or favorable relationships with people.  The 
psychoneurotic symptoms must be of such a degree and 
persistence that the veteran's ability to obtain or retain 
employment is severely impaired.  A 100 percent evaluation 
may be assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought; or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran must be demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet.App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

I.  Evaluation of PTSD prior to December 23, 1997

During the pendency of this appeal, the criteria for rating 
PTSD were changed, and the veteran was rated under the new 
criteria after a December 1996 VA examination.  The 
examination showed that the veteran was reasonably neat in 
appearance, pleasant, oriented, alert and cooperative.  His 
affect was tense, speech was normal in mechanic and content, 
reflecting the affect, and associations were coherent and 
relevant.  Intellectual functioning was grossly intact.  The 
veteran indicated that he was sleeping with difficulty, had 
difficulty staying asleep, and had war related nightmares 
with sweats, but denied sleepwalking.  The examiner reported 
no evidence of psychosis.  The veteran admitted to depressive 
feelings with suicidal thoughts, but denied tearfulness.  The 
examining psychiatrist's assessment on Axis I was PTSD with 
delayed onset, history of alcohol abuse said to be in partial 
remission and sporadic abuse of marijuana.  The veteran was 
assessed a Global Assessment of Functioning (GAF) score of 65 
to 70, indicating some mild symptoms or some difficulty in 
social occupational, or school functioning.

VA outpatient treatment records dated October and November 
1997 showed the veteran to be depressed, anxious, angry and 
having difficulty in concentrating.  The veteran reported 
difficulty in getting to sleep with dreams and nightmares.  
Twenty-four days later the veteran reported improvement, but 
continued to have difficulty sleeping.  The examiner noted 
that the veteran's appearance improved, looking less fatigued 
and drawn.  His speech, rate and volume were normal, mood 
improved as reported by the veteran, affect appropriate, 
pleasant and interactive.  Sleep, energy, and interests were 
noted as not good.  In November 1997, the examiner reported 
that the veteran's general appearance was good, his mood had 
improved some according to the veteran, affect was congruent 
with mood, pleasant, interactive, no agitation or outward 
anxiety, sleep was good with prescribed medication, energy 
improved, interests ok, concentration good, and no suicidal 
ideation.

A review of the evidence dated prior to December 23, 1997 
under either the old or new criteria yields no evidence that 
the veteran's PTSD "more nearly approximates" the criteria 
required for a 50 percent evaluation.  See 38 C.F.R. § 4.7.  
Although the veteran clearly exhibits "definite" 
occupational and social impairment, there is no indication 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  There was also no evidence of reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The file indicates that although the veteran reported that he 
has few friends and has difficulty in being close within his 
family, he attended church, got along with his neighbors, 
belonged to a Vietnam veterans motorcycle club and 
participated a good deal in season, fished and hunted.  In 
addition the GAF of 65-70 assigned following the 1996 VA 
examination is not consistent with an evaluation in excess of 
30 percent.  Therefore, the Board concludes that there is no 
indication of impairment which would seem greater than that 
contemplated by either the old or new criteria for a 50 
percent evaluation prior to December 23, 1997.

II.  Evaluation of PTSD as of December 23, 1997

By a rating decision dated September 1998, the veteran's 
disability evaluation was increased to 50 percent effective 
December 23,1997, the date of a VA outpatient treatment 
record, and that evaluation was increased to 70 percent by a 
rating decision dated January 1999 with the same effective 
date.

VA outpatient treatment records dated October 1997 note that 
the veteran met the criteria for dysthymia.  The veteran was 
neat with good hygiene, mood down, affect flat, sad, no 
emotions, thought organized, goal directed, no agitation or 
outward anxiety.  Sleep was poor and energy interests and 
concentration were poor, with no suicidal ideation.  The 
veteran was unable to find joy/pleasure in anything and 
forced himself to be involved with his son.  A December 23, 
1997 VA outpatient treatment records show the veteran's mood 
was down, according to the veteran, affect sad, pleasant, 
interactive, no thought disorder, no agitation or outward 
anxiety, sleep improved, energy, interests, concentration 
poor, and no suicidal ideation.  The veteran was seen in 
April 1998 for an unscheduled appointment indicating that he 
was not doing well and had increased depression.  The 
veteran's affect was flat, thoughts were organized and goal 
directed, his sleep was still good while on medication.  His 
energy, interests and concentration were poor and he was 
unable to find pleasure in anything.  The veteran reported 
occasional suicidal ideation with no plans.  

A VA examination conducted in May 1998 indicated that the 
veteran denied any symptoms mirroring manic or psychotic or 
obsessive compulsive disorder and denied any seizure.  The 
veteran reported that his energy was low and he was not 
motivated, but denied any crying spells.  He felt shame, pity 
and anger concerning what he did in Vietnam.  The examination 
showed that the veteran had good hygiene, mood was mildly 
dysphoric and his affect and mood congruent and his sensorium 
was clear.  The veteran's thought process was coherent, logic 
and goal oriented.  He had no hallucinations or delusions, no 
obsessions, compulsions, and no homicidal or suicidal 
thoughts.  His insight and judgment was intact, but his 
concentration was poor.  The examiner's Axis I assessment was 
PTSD chronic, early onset and mild with a GAF of 70.

The Vet Center clinical reports dated in July 1998 showed 
that on two occasions the veteran had to leave work early due 
to anxiety attacks resulting in being unable to concentrate 
and difficulty breathing.  VA outpatient treatment records 
for that same month show the veteran to be anxious, fearful, 
down most of the time, affect sad, frustrated, energy and 
interests forced, concentration poor, but no suicidal 
ideation.  The veteran was assessed a GAF of 50.  In August 
1998 treatment records noted a GAF of 35 and showed a 
frightened appearance, shortness of breath with gasping at 
times and clutching at his chest.  The veteran reported heart 
palpitations and a closed in feeling of wanting to run. 

PTSD group clinical records from August to October 1998 
indicate the veteran's report of panic attacks, depression, 
sleep disturbances, with strained relationships between his 
wife and son.  In a September 1998 letter, an opinion was 
rendered from Dakota Clinic concerning the veteran's 
psychiatric condition.  In August 1998, the examining 
physician diagnosed PTSD, panic disorder with developing 
agoraphobia, depressive disorder, recurrent, moderate, 
provisional with a rule out for bipolar disorder-NOS as well 
as an alcohol dependence in partial remission.  The examiner 
assigned a GAF of 41 the highest in the previous year being 
65.

In a November 1998 VA examination, the veteran reported that 
he quit his job at the VA in Fargo, North Dakota in July 1998 
after two and a half years because he believed the stress was 
too great.  He indicated that he does not have visitors and 
does not visit other people in their homes.  He attends 
church, but attends a smaller church than the one in his 
neighborhood.  The veteran's goes deer hunting with his in-
laws and likes to be outside.  He tries to attend his son's 
football games and will try to stay at the edge of the crowd.  
The veteran finds it difficult to socialize with others, but 
does feel a bit comfortable  with other Vietnam veterans.  
The examination showed that the veteran was oriented to time, 
place, and person.  He indicated that he feels depressed most 
days, finds it difficult to enjoy himself, and has difficulty 
sleeping.  The veteran has trouble with concentration and has 
some occasional suicidal ideas but denied any suicidal plans 
or history for suicide attempts.  He reported nightmares, 
flashbacks, grief, anger, and daily intrusive memories about 
the war.  The examiner assessed a GAF score of 37.

A Vet Center counselor who knew the veteran and witnessed his 
work performance submitted statements dated May and November 
1998, as well as testified on his behalf at the veteran's 
April 1998 RO hearing indicating that she saw his energy 
level and enthusiasm progressively decrease, witnessed panic 
attacks, and concentration problems.  

It is clear that the veteran's psychiatric condition impacts 
the extent to which he is able to work, but there is no 
evidence to show that it prevents him from maintaining 
substantially gainful employment due to his PTSD 
symptomatology.  His symptoms have periodically forced the 
veteran to go home early, or be absent from work on occasion.  
However, they have not previously been so disabling as to 
cause a loss of a job or attendance on a basis so infrequent 
as to be considered non-gainful, and the veteran's 
intelligence and judgment overall do not appear to be 
affected by his disability.  The Board notes that the Vet 
Center counselor in letters dated May and November 1998, 
considered him dependable who worked well with co-workers and 
other staff members and enjoyed his work at the VA.  There 
were no claims of inappropriate behavior or of such frequent 
work absences that they could not be reasonably accommodated 
by a typical employer.

The Board finds that an evaluation of 70 percent is warranted 
for the veteran's PTSD, based on the criteria as in effect 
November 6, 1996, and prior thereto.  Examination reports and 
outpatient reports as of December 23, 1996 show that the 
veteran's symptomatology is demonstrative of severe 
occupational and industrial impairment.  The Board is also 
convinced that, taken as a whole, the facts in the record 
correspond to a disability picture of severe social and 
industrial impairment.  The Board therefore finds that the 
overall symptomatology, particularly when viewed in 
conjunction with the disability most recently demonstrated, 
more nearly approximates the criteria for a 70 percent 
evaluation under Diagnostic Code 9411, under the criteria as 
in effect November 6, 1996, and prior thereto.  See 38 C.F.R. 
§ 4.7.

A higher rating is not warranted under Diagnostic Code 9411, 
under the criteria as in effect November 6, 1996, and prior 
thereto.  The overall evidence of the veteran's disability 
does not show attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought; or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran demonstrably unable to obtain or retain employment, 
which support a 100 percent rating under the criteria prior 
to November 6, 1996.  Although the examiner noted major 
impairment in several areas such as work and family there is 
no evidence to show that the veteran is demonstrably unable 
to obtain or retain employment.  Furthermore, although 
apprehensive about crowds, the veteran hunts with his in-
laws, attends church, and attends his son's football games, 
which is not indicative of virtual isolation in the 
community.  During his most recent VA examination, his 
orientation, speech, affect and cognitive functioning were 
all essentially normal.  There was no evidence of symptoms 
associated with total and social impairment which would 
support a 100 percent evaluation under Diagnostic Code 9411, 
as in the criteria as of November 6, 1996, such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Under the old and new criteria, an evaluation of 100 percent 
for the veteran's PTSD is not warranted as of December 23, 
1997.  The veteran's mood, mental functioning, GAF scores and 
the other evidence of record all indicate that his symptoms 
are inconsistent with a rating in excess of 70 percent.  
There is little or no evidence of the symptoms required to 
show total occupational and social impairment.  Accordingly, 
the Board finds that the veteran's PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 70 
percent under Diagnostic Code 9411 under the old or new 
criteria.  See 38 C.F.R. § 4.7.

In light of the above, the Board concludes that the schedular 
criteria for an evaluation in excess of 30 percent prior to 
December 23, 1997, and in excess of 70 percent as of December 
23, 1997, for PTSD have not been met.  The veteran has not 
asserted, and the evidence does not show, that his PTSD has 
necessitated frequent periods of hospitalization or caused 
marked interference with employment (beyond that contemplated 
by the assigned evaluation).  As such, it does not appear 
that the application of the regular schedular standards have 
been rendered impractical under 38 C.F.R. § 3.321(b)(1).  The 
veteran's claim for a higher evaluation must therefore be 
denied.


ORDER

An evaluation in excess of 30 percent prior to December 23, 
1997 for PTSD is denied.

An evaluation in excess of 70 percent as of December 23, 1997 
for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

